    MINUTE ENTRY
    NORTH, M.J.
    NOVEMBER 28, 2018

                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

    CARL MORGAN, ET AL                                             CIVIL ACTION

    VERSUS                                                         NUMBER: 18-0571

    SURIM TRUCKING EXPRESS, ET AL                                  SECTION: “L”(5)


                                       HEARING ON MOTION

    COURT REPORTER: Jodi Simcox

    APPEARANCES:         Jennifer Simmons, Benjamin Pri-Tal, Charlotte Meade, Doug Draper,
                         Vanessa Motta, Jason Baer, Justin Alsterberg

    MOTION:

    (1)     Defendants’ Motion for Contempt and to Compel (Rec. doc. 41).
    (2)     Defendants’ Motion for Contempt and to Compel (Rec. doc. 42).
    (3)     Nahakama’s Motion to Quash Subpoena Duces Tecum (Rec. doc. 44)
    (4)     OSI’s Motion for Protective Order and for Contempt and Sanctions (Rec. doc. 54).

            :     Continued to

            :     No opposition

     1,2,4 :      Opposition



                                             ORDERED

            :     Dismissed as moot.

            :     Dismissed for failure of counsel to appear.

            :     Granted.

            :     Denied.

MJSTAR (00:50)
1-4 :   Other.

        1: The recipients of the June 18, 2018 subpoena are to produce to Defendants,
        without objection, any and all medical records pertaining to the treatment of
        Plaintiffs, Carl and Shirley Morgan. If no additional records exist beyond those
        that have already been produced, the recipients are to provide Defendants
        with a sworn declaration or affidavit to that effect.

        2: Consistent with the Court’s October 31, 2018 ruling (rec. doc. 37),
        information responsive to the first three topics in the July 19, 2018 subpoena
        is to be produced without objection. Information sought in the fourth and fifth
        topics is more appropriately sought in a deposition setting and need not be
        provided in response to the subpoena.

        3: Within seven days of the entry of the Court’s model protective order in this
        matter and subject to the provisions thereof, Total Medical and MedPort are
        to respond to the subpoenas issued to them by providing all information that
        they have in their possession pertaining to the named Plaintiffs.

        4: Within seven days of the entry of the Court’s model protective order in this
        matter and subject to the provisions thereof, Nahakama is to produce any and
        all documents responsive to the first category of documents sought by
        Defendant to the extent that those documents relate to the claims made in this
        lawsuit.

        5: There being no defense of fraud affirmatively pled in this case, the un-
        redacted information in the subject Bills of Sale is not relevant to any claim or
        defense in the case. Defendants and Plaintiffs are to delete the e-mails that
        were provided to them by OSI, following which OSI is to re-redact the
        responsive documents and respond to Defendants’ subpoena.

        In advance of the upcoming settlement conference and trial, the parties are to
        be guided by the Court’s comments regarding the production of documents
        pertaining to Plaintiffs’ medical expenses and any liens that may exist. The
        Court will not conduct a settlement conference in this case if the identity of
        every lien holder and the amount of all liens is not known prior to the
        conference.




                                             MICHAEL B. NORTH
                                       UNITED STATES MAGISTRATE JUDGE




                                        2
